In the Circuit Court for Anne Arundel County
Case No. 02-K-14-001188



                                                                REPORTED

                                                 IN THE COURT OF SPECIAL APPEALS

                                                           OF MARYLAND

                                                                 No. 1172

                                                         September Term, 2015

                                               ______________________________________


                                                            BRIAN GRIMM

                                                                    v.

                                                       STATE OF MARYLAND

                                               ______________________________________

                                                    Meredith,
                                                    Graeff,
                                                    Friedman,


                                                                 JJ.
                                               ______________________________________

                                                        Opinion by Meredith, J.
                                               ______________________________________

                                                    Filed: April 26, 2017
       Brian Grimm, appellant, urges us to hold that the Circuit Court for Anne Arundel

County erred in denying his motion to suppress evidence, namely, the heroin that was

found in his automobile during a search conducted after an alert by a drug-sniffing dog.

Grimm argues that the suppression court erred in concluding that the dog was reliable and

that the dog’s alert provided probable cause for the police officer to search the vehicle.

Grimm entered a conditional guilty plea (to possession of heroin with intent to distribute),

reserving the right to challenge the denial of his motion to suppress. After he was convicted

and sentenced, he noted this direct appeal.

                              QUESTIONS PRESENTED
       Grimm presents three questions for our review:

       I.     Did the circuit court err in finding that there was probable cause to
              search Appellant’s vehicle without a search warrant?

       II.    Does the good faith exception to the warrant requirement apply?

       III.   Did the lower court err in admitting testimony and documents
              pertaining to the certification of the canine that scanned Appellant’s
              vehicle, where the certification occurred four months after the scan
              occurred?

       We answer “no” to Questions I and III, which obviates the need for us to address

Question II. We will affirm the judgment of the Circuit Court for Anne Arundel County.

                   FACTUAL & PROCEDURAL BACKGROUND

       On April 18, 2014 -- one day prior to the traffic stop of Grimm’s vehicle -- Sergeant

Christopher Lamb, of the Maryland Transportation Authority Police, received a tip from a

federal drug enforcement program referred to as “HIDTA,” advising that a suspect named

Brian Grimm “may be traveling northbound on Interstate 95 from Atlanta, Georgia to the

                                              1
area of Baltimore, Maryland . . . with a large quantity of CDS.” 1 Sgt. Lamb’s contact at

HIDTA provided descriptive information about Grimm, including his race and

approximate age. The following day, while Sgt. Lamb was on patrol, he received telephone

calls from HIDTA providing additional information about the suspect: the vehicle of

interest was a maroon Honda with Georgia registration, carrying multiple occupants, and

it was traveling in Anne Arundel County in the vicinity of the Arundel Mills shopping

complex, on Maryland Route 100, about to turn onto Route 295 North, toward Baltimore.

       Sgt. Lamb spotted a vehicle matching the description provided by HIDTA, i.e., a

maroon Honda with Georgia tags traveling northbound toward Baltimore on Route 295.

When Sgt. Lamb observed that none of the occupants of the Honda were wearing seatbelts,

he initiated a traffic stop of the vehicle. Grimm was driving the maroon Honda at the time

of the stop; there was one passenger in the front seat, and a second passenger in the back

seat. After stopping the vehicle, Sgt. Lamb noted that the front seat passenger would not

look at him, and she stared straight ahead throughout the traffic stop. But the back seat

passenger seemed “overly polite” throughout the stop.

       When Sgt. Lamb asked the driver about his travel itinerary, Grimm explained that

he had just purchased the Honda in Atlanta, and that he had flown from Baltimore to



1
  “HIDTA” stands for High Intensity Drug Trafficking Area. The HIDTA Program is “a
federal grant program administered by the White House Office of National Drug Control
Policy, which provides resources to assist federal, state, local and tribal agencies coordinate
activities that address drug trafficking in specially designated areas of the United States.”
Office of National Drug Control Policy, HIDTA, http://www.hidta.org/ (last visited April
24, 2017).

                                              2
Atlanta to pick up the vehicle and also to visit friends in the Atlanta area. Grimm further

explained that he had been driving all night to return to the Baltimore area. Grimm

possessed a Maryland driver’s license, and the vehicle had been registered two days earlier,

but it was not registered in Grimm’s name. Grimm explained that he did not have enough

money to register the vehicle in his own name because he had purchased four airline tickets

from Baltimore to Atlanta in order to pick up the vehicle.

       Sgt. Lamb testified at the suppression hearing that he asked Grimm to exit the

vehicle because he had detected several indicia of possible criminal activity:

              The rear seat passenger was over-polite. The front seat passenger was
       staring forward, she wouldn’t speak with me, she wouldn’t make eye contact
       with me. The driver was traveling from source city to source city for drugs -
       --- meaning Atlanta, Georgia, which is a source city of drugs to Baltimore
       City which is a source city of drugs. The fact that they had flown down four
       individuals from Baltimore, Maryland to Atlanta, Georgia, purchased a
       vehicle, but then the operator Mr. Grimm who stated [he was] to be the owner
       was not able to afford to put that vehicle in his name, register that vehicle in
       his name when he drove it back. And the totality of those things . . . .

       While speaking with Grimm, Sgt. Lamb observed that Grimm looked “disheveled”

and “unkempt like he had been on the road and hadn’t been staying anywhere.” Sgt. Lamb

felt that Grimm was “mumbling” and “rambling” when answering questions, and would

“look away, and then look back” at Lamb throughout their conversation. Grimm did not,

however, appear to be nervous. Sgt. Lamb eventually instructed Grimm to reenter his

vehicle. While Sgt. Lamb was writing the seat-belt warnings to be issued to the occupants

of the Honda, he noticed that Grimm “never fully closed his door when he got into his

vehicle,” and he “maintained his left foot out of the vehicle and on the asphalt.” Sgt. Lamb

considered Grimm’s conduct “very unusual,” and thought that it indicated that Grimm

                                              3
might be a “flight risk.” Nevertheless, Sgt. Lamb testified that he did not believe he had

probable cause to search Grimm’s vehicle at that point.

       While Sgt. Lamb was still in the process of writing out the warnings, Maryland

Transportation Authority Police Officer Carl Keightley arrived with his drug-detection

dog, a Malinois named “Ace.” Officer Keightley had been Ace’s handler since 2012. They

had gone through an initial three-month training period, and Ace had been trained to detect

heroin, methamphetamine, MDMA, marijuana, and cocaine. Both the dog and the handler

had been certified by the Maryland Transportation Authority Police through testing in

various situations, including searches of buildings, luggage, vehicles, and open areas.

Officer Keightley and Ace held current certifications when they were called to scan

Grimm’s vehicle on April 19, 2014, having been most recently recertified by the Maryland

Transportation Authority Police on January 22, 2014.

       Officer Keightley and Ace conducted an exterior scan of Grimm’s vehicle, and Ace

gave a positive alert to the presence of narcotics. Officer Keightley testified that, while he

was leading Ace around the vehicle, Ace jumped up and stuck his head inside of the

driver’s side window, sniffed, and sat, which was Ace’s “final alert” to the presence of

narcotics. Sgt. Lamb then searched Grimm’s vehicle, and discovered a “large quantity of

heroin and amphetamine” hidden in the rear panel of the passenger side door. Grimm was

arrested and charged with possession with intent to distribute heroin (and other related

offenses that are not material to this appeal).

       In the circuit court, Grimm moved to suppress the evidence discovered during the

search, and contended that Sgt. Lamb lacked probable cause to search his vehicle. The

                                              4
court held a lengthy evidentiary hearing on the motion. Both sides argued that their

respective positions were supported by the Supreme Court’s opinion in Florida v. Harris,

___ U.S. ___, 133 S.Ct. 1050 (2013), in which the Court held that “evidence of a dog’s

satisfactory performance in a certification or training program can itself provide sufficient

reason to trust his alert,” but also said that a defendant “must have an opportunity to

challenge such evidence of a dog’s reliability, whether by cross-examining the testifying

officer or by introducing his own fact or expert witnesses.” Id., 133 S.Ct. at 1057. Grimm

urged the suppression court to find that Ace was not a reliable drug-detection dog, that his

training was deficient, and that his purported alert therefore did not provide support for

Sgt. Lamb’s belief that he had probable cause to search the vehicle.

       During the suppression hearing, each side called two expert witnesses. Officer

Keightley (Ace’s handler) was accepted by the court as an expert in the field of K-9 police

dogs and the detection of heroin, marijuana, cocaine, MDMA, and methamphetamine.

Officer Keightley explained that he generally trains with Ace one day each week in various

scenarios designed to mimic situations they might encounter in the field. The State

introduced in evidence written records of training conducted with Ace during 2012, 2013,

and 2014. During Officer Keightley’s testimony, the State also introduced the field reports

that had been completed by Officer Keightley after each drug scan performed by Ace.

Officer Keightley explained that the Maryland Transportation Authority Police has

generated K-9 certification guidelines, and that Ace had first been certified in 2012, and

was thereafter recertified every six months. The initial certification of Ace was performed

by Officer Michael McNerney (who would later be called by Grimm as an expert witness

                                             5
at the suppression hearing). After reviewing with the court the dash-cam video recording

of the scan of Grimm’s Honda, Officer Keightley reiterated that Ace gave an alert

indicating that he had detected the odor of narcotics in the vehicle.

       During cross-examination of Officer Keightley, Grimm’s counsel reviewed with the

officer the fact that the field reports reflected that Ace had given positive alerts to vehicles

during 51 scans, but no contraband was found in 19 of those vehicles. Officer Keightley

had interviewed the occupants of those 19 vehicles and had been told by occupants of ten

of the vehicles that, in fact, drugs had recently been present in those vehicles. On redirect

examination, Officer Keightley said that there were several possible explanations other

than error on the part of the dog that might explain why no drugs were found on the nine

other occasions on which Ace had alerted:

       [S]omething might have [actually] been in the vehicle and it might not have
       been located [during the search]. Somebody might have used narcotics
       recently in the vehicle or used narcotics and touched the vehicle,
       contaminated the vehicle. Any of those things.

       Officer Keightley conceded on cross-examination that, although he generally

conducted weekly training with Ace, because of the manner in which he had routinely

logged training time before his supervisor mandated a change, the hours he had spent each

month had not met the organization’s standard until some point in time after the scan of

Grimm’s vehicle. He acknowledged that he had not spent 16 hours of actual “sniff time”

training with Ace in any of the six months leading up to April 19, 2014.

       The State also presented testimony from Sergeant Mary Davis, who was a police

supervisor and narcotics-detection dog trainer for the Montgomery County Police


                                               6
Department. She had been working in that police department’s canine unit for over twenty

years, and had been the head trainer since 2008. She indicated that, although the State of

Maryland does not mandate any particular standards for the performance of drug-detection

dogs, she was very familiar with the standards recommended by the United States Police

Canine Association and other similar organizations. Defense counsel stipulated that Sgt.

Davis “is an expert in K-9 training and K-9 handling.”

       Sgt. Davis testified that the State of Maryland does not require certification of police

dogs, but both the Montgomery County Police Department and the Maryland

Transportation Authority Police had adopted requirements for certification and periodic

recertification. She confirmed that the certification protocol adopted by the Maryland

Transportation Authority Police does “generally comport with industry standards.” In

August 2014, Sgt. Davis and two other officers from the Montgomery County Police

Department had conducted an evaluation of the canine teams at the Maryland

Transportation Authority Police. Officer Keightley and Ace were tested on that occasion,

and they passed the testing conducted by the officers from Montgomery County.

       Sgt. Davis further testified that she had reviewed all of the training records that

Officer Keightley had maintained for Ace, covering training exercises during 2012 through

July of 2014. She saw that, during 2013, Ace had participated in 209 training scenarios in

which drugs had been hidden, and during those exercises, Ace had had 24 non-productive

responses (sometimes referred to as “NPRs” by dog trainers, and referred to as false alerts

by defense counsel). Sgt. Davis said that she would not characterize “any one particular

amount [of NPRs] as acceptable or unacceptable.”

                                              7
         With respect to the 51 field scans that had been performed by Ace, Sgt. Davis

testified that the fact that no drugs were discovered in nine vehicles (for which the follow-

up interviews provided no explanation) would not concern her, “Not even in the least bit.”

In her view, even though there was no admission of the prior presence of drugs in those

vehicles, the vehicles could have been previously used to transport drugs. She said: “So I

would not be shocked that we didn’t [get] an admission and we weren’t able to find target

odor. That can occur very easily.” Furthermore, Sgt. Davis considers a dog’s training

records more useful than the field records because training typically occurs in a more

controlled environment.

         Based upon her review of the dash cam video recording of the scan of Grimm’s

vehicle conducted by Officer Keightley and Ace, Sgt. Davis expressed an opinion that Ace

clearly alerted to the presence of drug odor, and she saw no evidence that the handler cued

the dog to alert. Sgt. Davis rejected defense counsel’s suggestion that Ace may have

exhibited a false alert at Grimm’s driver-side door simply to get a reward. She explained:

“It looked to me that the dog was working independently to odor. And once he got into the

odor he gave the indication.” She agreed that, in her experience, she had observed some

dogs give a false alert just for a reward, but, she said: “I don’t see that that’s what occurred

here.”

         When asked directly if she had an opinion regarding the “overall competence of the

team of Officer Carl Keightley and K-9 Ace,” Sgt. Davis testified that, “[b]ased on the

totality of the circumstances, looking at all of the training records in their totality, and

having observed the team personally on three separate occasions,” she believed that “they

                                               8
are competent to be working the street and deploying, and making probable cause decisions

on the street.” When asked, on cross-examination, to comment upon the strength of Ace’s

abilities, Sgt. Davis said: “He has a tremendous skill set. He’s got a lot of drive. He has a

huge work ethic.”

       The defense likewise called two canine experts as witnesses. Ted Cox was a retired

police officer who had extensive experience as a K-9 trainer for the Baltimore City Police

Department, including six years as chief trainer. He had also been employed as the K-9

trainer for the Maryland Transportation Authority Police from 2007 to 2012. The State

stipulated that he was an expert in K-9 training and handling.

       Mr. Cox had analyzed Ace’s training records for the period covering April 15, 2013,

through March 24, 2014, and concluded that, by his count, Ace had been put through 179

scenarios, and had made 44 false alerts, which Mr. Cox viewed as unacceptable. He also

criticized Ace for “excessive barking” during the approach to Grimm’s vehicle. Mr. Cox

expressed opinions that were critical of Ace’s training as reflected in the training records,

and he believed that Ace should not have been recertified on August 19, 2014, because of

a false alert the dog gave during that testing.

       He concluded that Ace’s hours of training, as recorded prior to the scan of Grimm’s

vehicle, did not meet “the industry standard,” and he said, “after reviewing the records and

the dash cam video, it’s my opinion that the dog is unreliable at this point.” In his opinion,

Ace did not alert to the odor of the drugs that were later found in the car, but instead alerted

to the “human scent” of the occupants of the car, in particular, Grimm, who had been



                                                  9
resting upon the driver-side door for several minutes prior to the scan. Mr. Cox reiterated:

“There is no doubt in my mind that the dog is unreliable.”

       The second dog expert called by the defense was Senior Officer Michael McNerney,

who had been a trainer for the Maryland Transportation Authority Police since 2009, and

had worked under Ted Cox until the end of 2012. Officer McNerney then became the head

trainer for explosives-detection dogs, and in September 2013, Officer McNerney assumed

the additional responsibility for training of narcotics-detection dogs as well. He was

accepted by the court as an expert in the field of canine training and handling.

       Officer McNerney explained that, in March 2014, when he reviewed the training

records for Officer Keightley and Ace, the records did not reflect that that team had met

the Transportation Security Administration’s standard requiring 240 minutes of “sniff

time” in training each month. As a consequence of that discovery and other concerns

Officer McNerney had communicated to his superiors regarding training deficiencies in

the canine unit, Officer McNerney “stepped down” from his position as head trainer on

March 11, 2014. But he was ordered back to the position in May 2014.

       When Officer McNerney resumed the position of head trainer in May 2014, he

“decertified” Ace and Officer Keightley because of the manner in which Officer Keightley

(and other officers in the K-9 unit) had been recording their training hours. Nevetheless,

Ace and Officer Keightley were recertified by Officer McNerney just two days later.

Despite acknowledging that he had recertified Officer Keightley and Ace in May 2014,

Officer McNerney testified that he had observed several problems with the manner in

which Officer Keightley trained with Ace, including “cuing,” “object focusing,” and “a lot

                                             10
of falsing issues,” in addition to inadequate sniff time. He also reported that he was

concerned that the drug samples that were being hidden as training aids for the dogs to find

had become stale, and he had replaced several of the samples during the summer of 2014

after a chemist’s analysis confirmed that the sample drugs being used for training contained

“significant impurities.”

       On cross-examination, Officer McNerney acknowledged that, after he became head

trainer (in September 2013), he had personally conducted recertification testing of Officer

Keightley and Ace in January 2014, and he had certified that they passed the test on January

22, 2014. Pursuant to Maryland Transportation Authority Police standard operating

procedures, recertification is supposed to occur every six months. Consequently, the

January 22, 2014, certification would have been current and “in effect” at the time of the

scan of Grimm’s vehicle on April 19, 2014. Officer McNerney also acknowledged that he

had been “involved with” the initial certification of Officer Keightley and Ace back in

2012, and that they passed the initial certification test on the first try.

       After the close of evidence at the suppression hearing, defense counsel argued that,

based upon the training records and field performance records for Ace and Officer

Keightley, the court should find that Ace was not a reliable drug-detection dog on April

19, 2014, and that his alert to narcotics therefore did not provide probable cause to conduct

a warrantless search of Grimm’s vehicle. Grimm also disputed whether Ace actually alerted

to contraband at all during the stop. The State countered that the evidence established that

Ace was well-trained and certified, and was therefore reliable, which meant that, under



                                               11
Florida v. Harris, Sgt. Lamb had probable cause to search Grimm’s vehicle based upon

Ace’s alert to the presence of contraband.

       The circuit court denied Grimm’s motion to suppress the evidence discovered

during the search of his vehicle. The court observed that there was no dispute that Sgt.

Lamb had a reasonable basis to conduct a Whren stop of the vehicle because none of the

occupants were wearing seatbelts. See Whren v. United States, 517 U.S. 806, 810 (1996)

(“As a general matter, the decision to stop an automobile is reasonable where the police

have probable cause to believe that a traffic violation has occurred.”). And, the court noted,

there was no suggestion that the traffic stop was unreasonably extended for the purpose of

conducting the dog scan. Cf. Wilkes v. State, 364 Md. 554, 583 (2001) (K-9 scan was

conducted prior to officer’s completion of tasks incident to the initial purpose of the traffic

stop). The suppression court noted that “the State concedes[,] as I think it rightly should[,]

that there is no probable cause absent the K-9 alert.” And, the court added: “I will tell you

that[,] absent the K-9 alert, if this had been litigated solely on those issues [i.e., what the

officers knew prior to the K-9 alert], I would not have found probable cause.”

       But the court concluded that, after Ace scanned the vehicle and gave an alert for the

presence of narcotics, Sgt. Lamb had probable cause to search Grimm’s vehicle. The court

found that Ace and Officer Keightley were certified at the time of the stop and the scan.

The court expressly found Sgt. Davis to be the most credible witness who testified in the

case. The court elaborated: “I find her qualifications, her knowledge, her training and

experience to be impeccable. . . . I find her to be the most credible witness and it is she who

I rely upon the most and find to be the best and most objective observer.” The court also

                                              12
said: “I find her analysis of the stop and the dog’s actions to be credible.” The court further

commented: “She explains, . . . to the satisfaction of the Court that I can find Officer

Keightley and K-9 Ace to be credible and to be a certified dog that the Court can rely upon

for assessing whether or not probable cause exists.” The court therefore concluded that

there was probable cause in this case for the officers to believe that there was a “fair

probability” that one of the drugs that Ace was trained to detect would be found in the

vehicle.

       Pursuant to Maryland Rule 4-242(d)(2), Grimm entered a conditional plea of guilty

to possession of heroin with intent to distribute; he was sentenced to a 15-year term of

imprisonment. This direct appeal followed.

                                       DISCUSSION

A. Standard of Review of Motions to Suppress Evidence

       When we review a ruling from the circuit court concerning a motion to suppress

evidence, “we must rely solely upon the record developed at the suppression hearing.”

Briscoe v. State, 422 Md. 384, 396 (2011). “We view the evidence and inferences that may

be drawn therefrom in the light most favorable to the party who prevails on the motion,”

which was the State in this case. Id. Accord Robinson v. State, 451 Md. 94, 108 (2017)

(“‘The appellate court views the trial court’s findings of fact, the evidence, and the

inferences that may be drawn therefrom in the light most favorable to the party who

prevails on the issue that the defendant raises in the motion to suppress.’” (Quoting

Varriale v. State, 444 Md. 400, 410 (2015)); Hailes v. State, 442 Md. 488, 499 (2015)

(“The appellate court views the trial court’s findings of fact, the evidence, and the

                                              13
inferences that may be drawn therefrom in the light most favorable to the party who

prevails on the issue that the defendant raises in the motion to suppress.” (Internal quotation

marks, citations, and alteration marks omitted.)). As an appellate court, when we review

the denial of a motion to dismiss, “[w]e review the findings of fact for clear error and do

not engage in de novo fact-finding.” Haley v. State, 398 Md. 106, 131 (2007) (citing

Ornelas v. United States, 517 U.S. 690, 699 (1996)). Accord Robinson, supra, 451 Md. at

108 (“‘In reviewing a trial court’s ruling on a motion to suppress, an appellate court reviews

for clear error the trial court’s findings of fact . . . .’” (Quoting Varriale, supra, 444 Md. at

410.)); Raynor v. State, 440 Md. 71, 81 (2014) (“We accept the suppression court’s factual

findings unless they are shown to be clearly erroneous.”); see also Ornelas, supra, 517 U.S.

at 699 (“[A] reviewing court should take care both to review findings of historical fact only

for clear error and to give due weight to inferences drawn from those facts by resident

judges and local law enforcement officers.”).

       The Court of Appeals has made plain that “[f]indings of fact and credibility are to

be made by trial courts, not appellate courts.” Longshore v. State, 399 Md. 486, 520–21

(2007); accord Barnes v. State, 437 Md. 375, 398 (2014) (“The credibility of the witnesses

and the weight to be given to the evidence fall within the province of the suppression

court.”). “‘If there is any competent evidence to support the factual findings of the trial

court, those findings cannot be held to be clearly erroneous.’” Goff v. State, 387 Md. 327,

338 (2005) (quoting Solomon v. Solomon, 383 Md. 176, 202 (2004)).

       When reviewing the suppression court’s interpretation of the applicable law,

however, the appellate court “‘reviews without deference the trial court’s application of the

                                               14
law to its findings of fact.’” Robinson, supra, 451 Md. at 108 (quoting Varriale, supra, 444

Md. at 410). We “‘undertake our own independent constitutional appraisal of the record by

reviewing the law and applying it to the facts of the present case.’” Prioleau v. State, 411

Md. 629, 638 (2009) (quoting State v. Tolbert, 381 Md. 539, 548 (2004)).

B. Drug-Detection Dog Alerts

       The Fourth Amendment to the United States Constitution protects against

“unreasonable searches and seizures.” U.S. CONST. amend. IV. “‘[W]here a search is

undertaken by law enforcement officials to discover evidence of criminal wrongdoing, . . .

reasonableness generally requires the obtaining of a judicial warrant.’” Riley v. California,

___ U.S. ___, 134 S.Ct. 2473, 2482 (2014) (quoting Vernonia School Dist. 47J v. Acton,

515 U.S. 646, 653 (1995)).

       But, in Carroll v. United States, 267 U.S. 132, 149 (1925), the Supreme Court of

the United States recognized an “automobile exception” to the general requirement for a

search warrant. The automobile exception, or Carroll doctrine, “allows vehicles to be

searched without a warrant provided that the officer has probable cause to believe that a

crime-connected item is within the car.” State v. Wallace, 372 Md. 137, 146 (2002).

       In Florida v. Harris, the Supreme Court further explained that “[a] police officer

has probable cause to conduct a search when ‘the facts available to [him] would “warrant

a [person] of reasonable caution in the belief”’ that contraband or evidence of a crime is

present.” 133 S.Ct. at 1055 (quoting Texas v. Brown, 460 U.S. 730, 742 (1983) (alterations

added in Harris)). The Harris Court observed: “All we have required is the kind of ‘fair

probability’ on which ‘reasonable and prudent [people,] not legal technicians, act.’”

                                             15
Florida v. Harris, supra, 133 S.Ct. at 1055 (quoting Illinois v. Gates, 462 U.S. 213, 238

and 231 (1983); alteration added in Harris). In other words, probable cause requires only

a “fair probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, supra, 462 U.S. at 238. Accord Robinson, supra, 451 Md. at 109–

10. We look to the “totality of the circumstances” in any given situation in “evaluating

whether the State has met this practical and common-sensical standard.” Florida v. Harris,

supra, 133 S.Ct. at 1055; see also Johnson v. State, ___ Md. ___, ___ No. 2465, September

Term, 2015, slip op. at 2 (filed March 29, 2017) (suppression court erred by concluding

that officers had probable cause to conduct a warrantless search of the trunk of a car under

the Carroll Doctrine based solely on the discovery of drugs found in the waistband and on

the breath of the front-seat passenger).

       In Florida v. Harris, the Supreme Court noted that a drug-sniffing dog’s alert,

without more, suffices to establish probable cause for a search: “[A] well-trained dog’s

alert establishes a fair probability—all that is required for probable cause—that either drugs

or evidence of a drug crime . . . will be found.” 133 S.Ct. at 1056 n.2. Similarly, the

Maryland Court of Appeals has held “that when a properly trained canine alerts to a

vehicle indicating the likelihood of contraband, sufficient probable cause exists to

conduct a warrantless ‘Carroll’ search of the vehicle.” Wallace, supra, 372 Md. at 146

(emphasis added). Accord Wilkes, supra, 364 Md. at 586–87 (“once a drug dog has alerted

a trooper ‘to the presence of illegal drugs in a vehicle, sufficient probable cause exist[s] to

support a warrantless search of [a vehicle],’” quoting Gadson v. State, 341 Md. 1, 8 (1995));

Bowling v. State, 227 Md. App. 460, 469, 476 (2016) (“the Maryland appellate courts

                                              16
consistently have held that the detection of the odor of marijuana by a trained drug dog

establishes probable cause to conduct a warrantless Carroll doctrine search of a vehicle,”

and the partial decriminalization of possession of small quantities of marijuana “does not

change the established precedent that a drug dog’s alert to the odor of marijuana, without

more, provides the police with probable cause to authorize a search of a vehicle”); Jackson

v. State, 190 Md. App. 497, 504 (2010) (“[A] trained drug-sniffing dog made a positive

alert on the vehicle, thereby signaling the likely presence of narcotic drugs somewhere

inside the vehicle. Once such a positive alert takes place, there is, ipso facto, probable cause

for a Carroll–Doctrine search of the automobile.” (Footnote omitted.)); see also Robinson,

supra, 451 Md. at 118 n.7.

       In Florida v. Harris, the Supreme Court emphasized that the prosecutor could

establish the reliability of a drug-detection dog by presenting evidence of the dog’s

certification or training:

       [E]vidence of a dog’s satisfactory performance in a certification or
       training program can itself provide sufficient reason to trust his alert. If
       a bona fide organization has certified a dog after testing his reliability in
       a controlled setting, a court can presume (subject to any conflicting
       evidence offered) that the dog’s alert provides probable cause to search.
       The same is true, even in the absence of formal certification, if the dog
       has recently and successfully completed a training program that
       evaluated his proficiency in locating drugs.

133 S.Ct. at 1057 (emphasis added).

       But the Supreme Court in Florida v. Harris further explained that, notwithstanding

a dog’s certification and training, a defendant must have the opportunity to contest the

reliability of a drug-detection dog, noting:


                                               17
              A defendant, however, must have an opportunity to challenge such
       evidence of a dog’s reliability, whether by cross-examining the testifying
       officer or by introducing his own fact or expert witnesses. The defendant, for
       example, may contest the adequacy of a certification or training program,
       perhaps asserting that its standards are too lax or its methods faulty. So too,
       the defendant may examine how the dog (or handler) performed in the
       assessments made in those settings. Indeed, evidence of the dog’s (or
       handler’s) history in the field, although susceptible to the kind of
       misinterpretation we have discussed, may sometimes be relevant . . . . And
       even assuming a dog is generally reliable, circumstances surrounding a
       particular alert may undermine the case for probable cause—if, say, the
       officer cued the dog (consciously or not), or if the team was working under
       unfamiliar conditions.

Id. at 1057–58.

       The Harris Court expressly rejected “rigid rules, bright-line tests, and mechanistic

inquiries in favor of a more flexible, all-things-considered approach” for a suppression

court to apply when assessing whether a drug-detection dog was sufficiently reliable for its

alert to be used in establishing probable cause to conduct a warrantless search. Id. at 1056.

The Court observed that, as with any other probable cause analysis, “[a] gap as to any one

matter . . . should not sink the State’s case; rather, that ‘deficiency . . . may be compensated

for’” with additional evidence rebutting any deficiency. Id. at 1056 (quoting Illinois v.

Gates, supra, 462 U.S. at 233).

       In reversing the Supreme Court of Florida, the Harris Court criticized the Florida

court for adopting an “inflexible set of evidentiary requirements” for that state’s judges to

utilize when assessing the reliability of a drug-detection dog for purposes of establishing

probable cause:

       To assess the reliability of a drug-detection dog, the [Florida Supreme C]ourt
       created a strict evidentiary checklist, whose every item the State must tick
       off. Most prominently, an alert cannot establish probable cause under the

                                              18
       Florida court’s decision unless the State introduces comprehensive
       documentation of the dog’s prior “hits” and “misses” in the field. (One
       wonders how the court would apply its test to a rookie dog.) No matter how
       much other proof the State offers of the dog’s reliability, the absent field
       performance records will preclude a finding of probable cause. That is the
       antithesis of a totality-of-the-circumstances analysis.

Id.

       The Supreme Court summarized the proper approach to be followed by the court

hearing a motion to suppress a warrantless search for which the State claims probable cause

was provided by an alert by a drug-detection dog:

               In short, a probable-cause hearing focusing on a dog’s alert should
       proceed much like any other. The court should allow the parties to make
       their best case, consistent with the usual rules of criminal procedure. And the
       court should then evaluate the proffered evidence to decide what all the
       circumstances demonstrate. If the State has produced proof from controlled
       settings that a dog performs reliably in detecting drugs, and the defendant has
       not contested that showing, then the court should find probable cause. If, in
       contrast, the defendant has challenged the State’s case (by disputing the
       reliability of the dog overall or of a particular alert), then the court should
       weigh the competing evidence. In all events, the court should not prescribe,
       as the Florida Supreme Court did [in Harris v. State, 71 So. 3d 756, 759 (Fla.
       2011)], an inflexible set of evidentiary requirements. The question—similar
       to every inquiry into probable cause—is whether all the facts surrounding
       a dog’s alert, viewed through the lens of common sense, would make a
       reasonably prudent person think that a search would reveal contraband
       or evidence of a crime. A sniff is up to snuff when it meets that test.

Id. at 1058 (emphasis added).

C. Ace’s Reliability

       In Grimm’s briefs in this Court, he urges us to review de novo the question of

whether Ace was a “well-trained dog.” He asserts: “Specifically, the question of whether

Ace is well-trained or otherwise reliable for purposes of establishing probable cause is a

mixed question of law and fact subject to de novo review.” Citing Ornelas, supra, 517

                                             19
U.S. at 696–98, Grimm argues that appellate courts are obligated to conduct de novo review

of probable cause determinations. But he neglects to take sufficient notice of the point that,

although the Ornelas Court held that, “as a general matter[,] determinations of reasonable

suspicion and probable cause should be reviewed de novo on appeal,” id. at 699, the Court

also emphasized, in the very next sentence, that findings of fact are reviewed for clear error,

with deference to the trial-level court: “Having said this, we hasten to point out that a

reviewing court should take care both to review findings of historical fact only for clear

error and to give due weight to inferences drawn from those facts by resident judges and

local law enforcement officers.” Id.

       Grimm’s request for us to conduct de novo review of the evidence presented

regarding Ace’s ability (or lack of ability) to detect drugs invites us to commit an error

similar to the one that ensnared the Florida Supreme Court in Harris v. State, 71 So. 3d

756, 772–75 (2011), wherein that appellate court was highly critical of the quality and

quantity of evidence the State of Florida had presented at the suppression hearing regarding

the drug dog’s successes and failures during training sessions and scans in the field. But,

after the United States Supreme Court reversed and remanded that case, the Florida

Supreme Court abandoned its list of evidentiary hurdles the prosecution was required to

overcome, and summarily affirmed the suppression court’s denial of Harris’s motion to

suppress. Harris v. State, 123 So. 3d 1144 (Fla. 2013) (per curiam).

       Whether Ace was -- at the time of the scan of Grimm’s vehicle -- a well-trained or

reliable dog, whose alerts could be relied upon by Officer Keightley as indicating that there

was a fair probability that the vehicle contained one of illegal drugs Ace had been trained

                                              20
to detect, was a question of fact properly committed to the adjudicatory skill of the judge

who heard the evidence presented at the hearing on the motion to suppress. An appellate

court is ill-equipped to determine the proper amount of weight to be given to various pages

of the extensive documentation in evidence regarding a dog’s performance during training

exercises, or to evaluate the credibility of witnesses, or weigh the conflicting testimony of

experts. Such factual determinations are best left to the suppression court judge who hears

the evidence, and are best reviewed under a “clearly erroneous” standard that gives

deference to that judge’s superior opportunity to evaluate credibility and weigh the

evidence. See Longshore, supra, 399 Md. at 520–21 (stating that “[f]indings of fact and

credibility are to be made by trial courts, not appellate courts”); Haley, supra, 398 Md. at

131 (explaining that appellate courts “do not engage in de novo fact-finding.”). As an

appellate court, we are obligated to “give deference to the first-level factual findings made

by the suppression court, and we accept those findings unless shown to be clearly

erroneous,” Briscoe, supra, 422 Md. at 396, while giving “due regard to the [suppression]

court’s opportunity to assess the credibility of witnesses.” Gorman v. State, 168 Md. App.

412, 421 (2006). As the Supreme Court stated in Florida v. Harris, “a probable-cause

hearing focusing on a dog’s alert should proceed much like any other. . . . [If] the defendant

has challenged the State’s case (by disputing the reliability of the dog overall or of a

particular alert), then the court should weigh the competing evidence.” 133 S.Ct. at 1058.

Clearly, the court that “should weigh the competing evidence” is the suppression court, not

the appellate court reviewing a challenge to the suppression court’s finding on the issue of

the reliability of the dog.

                                             21
       Here, the circuit court evaluated all the evidence and expert testimony, and

determined that Sgt. Mary Davis was the most credible of the experts who testified.

Although the court, in the judicious exercise of courtroom courtesy, commented that the

experts called by the defense were “both credible,” the court also expressed concern that

their testimony was colored by some “dissension in the ranks” regarding management at

the Maryland Transportation Authority Police, and “some of this [testimony by Mr. Cox

and Officer McNerney] was an airing of dirty laundry.” The weighing of testimony and

evaluation of which experts’ opinions to credit are functions quintessentially best

performed by the judge who hears the witnesses testify.

       Although Grimm urges us to review de novo the question of whether Ace was a

well-trained dog, he argues, in the alternative, that, even “if the lower court’s findings

bearing on whether Ace was well-trained or reliable are not themselves subject to de novo

review, they are clearly erroneous . . . .” In support of this argument, Grimm points to

several aspects of the suppression court’s ruling with which he disagrees. He asserts that

the court’s conclusion that Sgt. Davis was “the most credible expert” was clearly erroneous

because the court also commented: “I find her to be a witness who has no ties to the case,

neutral and unbiased and has – I find that she has no issue with the handler or the dog.”

Grimm asserts that, because Sgt. Davis had performed a recertification of Ace in August

2014, “her [own] professional reputation was also challenged” and she “had a direct

investment in the outcome of this suppression hearing—her reputation.” This argument

addresses the suppression court’s weighing of the evidence, and does not support a claim

that the court made a clearly erroneous finding of material fact.

                                             22
       In United States v. Ludwig, 641 F.3d 1243 (10th Cir. 2011), the suppression court

had resolved in favor of the prosecution conflicting testimony of dog experts. The appellate

court found no clear error, and explained:

       [A]t the end of this battle of the experts, the district court chose to credit [the
       government’s expert] rather than [the defendant’s] expert. On appeal, we
       may not revisit the site of this battle, recreate it in our imaginations, and
       resolve it for ourselves anew. Neither is it enough for [the defendant] to ask
       us (as he does) simply to credit his expert’s conclusions rather than the
       government’s. Instead, it is incumbent on [the defendant] to show that the
       district court’s resolution of the experts’ credibility contest was not just
       wrong but clearly or pellucidly (and so reversibly) wrong. And this he has
       not done.

Id. at 1253.

       So, too, in this case, the suppression court chose to credit the testimony of the State’s

expert rather than the defendant’s experts. We detect no clear error in the suppression

court’s decision to accept the expert opinions offered by Sgt. Davis regarding the reliability

of Ace, the adequacy of his training, and the validity of his alert to Grimm’s vehicle.

       Grimm also urges us to conclude that the court’s finding that Ace was a reliable dog

was clearly erroneous in the face of evidence of training deficiencies. Grimm states:

“Perhaps the most obvious flaw in Ace’s training is the fact that Keightley [personally]

placed Ace’s training aids, with cuing being the result.” A double-blind training regimen

would have been preferable, according to the Scientific Working Group on Dog and

Orthogonal Detector Guidelines. Further, according to Grimm, Ace’s training records did

not reflect adequate training efforts to address the dog’s “false alerts.” Mr. Cox opined that

too little effort was documented to satisfy him that Officer Keightley had conducted

training exercises sufficient to “extinct” Ace from alerting to non-target odors. And,

                                               23
according to Grimm, Sgt. Davis’s testimony as to why she was not overly concerned about

Ace’s false alerts was not supported by the training records.

       Grimm further urges us to conclude that the suppression court was clearly erroneous

in finding Ace to be reliable because there was evidence presented at the suppression

hearing to show that the drug samples used as training aids had become contaminated with

impurities, which may have led to Ace responding to odors other than the five target

narcotics. In addition, Grimm contends that the training conducted by Officer Keightley

had “inadequate trainer supervision,” which was a problem for all of the dog handlers at

the Maryland Transportation Authority Police due to inadequate staffing—part of the “dirty

laundry” to which the suppression court made reference. Grimm states in his brief:

“McNerney eventually resigned over the dysfunction surrounding the training of Ace and

other MTA K-9s.”

       As noted above, Officer McNerney decertified Ace and Officer Keightley in May

2014 because of the manner in which the handlers logged training time. But Officer

McNerney also recertified Ace and Officer Keightley just two days after decertifying them,

and presumably, they could not have completed much compensatory training during those

two days. Sgt. Davis said she would not have “decertified” Ace and Officer Keightley,

and she saw no issue with the manner in which Officer Keightley had been logging training

hours; she said that, in her experience, she had seen handlers typically record training hours

in the same manner as Officer Keightley.

       Grimm nevertheless argues that the fact that Ace was decertified in May 2014

proved that “Ace was not actually certified in any meaningful sense at the time of the scan”

                                             24
of his vehicle. He makes this argument in spite of the fact that his expert witness was the

trainer who conducted Ace’s recertification in January 2014 and testified that certifications

are valid for six months.

       Grimm asserts that Mr. Cox’s analysis of the dash-cam video recording of the scan

should have been accepted by the suppression court as proof that Ace did not actually alert

to an odor of narcotics. But Sgt. Davis presented a different analysis, putting a stamp of

approval on the scan and the alert; and the suppression court found her to be the more

credible witness.

       Grimm also urges us to focus on Mr. Cox’s testimony regarding his analysis of

Ace’s training records that showed 44 “false alerts” in 179 training scenarios. Mr. Cox

considered that unacceptable. But, in contrast to Mr. Cox’s analysis, Sgt. Davis had

analyzed a different period of time and found a much lower rate of false alerts during

training scenarios. And she testified that there was no particular amount of false alerts that

she would find unacceptable. Instead, she said, “I would always be wondering why they

are occurring. . . . And I would make a plan to address them if I thought they were

problematic.”

       After pointing out evidence that was favorable to the defense, Grimm argues, “there

was overwhelming evidence that Ace was not well-trained and not reliable when he

scanned Appellant’s vehicle.” Grimm urges us to conclude: “Even under a clearly

erroneous standard, when this Court reviews the ‘entire evidence’ on its own it will be ‘left

with the definite and firm conviction that a mistake has been committed,’ i.e., that Ace was

neither well-trained, nor reliable. Kusi [v. State], 438 Md. [362,] 383 [(2014)].”

                                             25
       The State takes issue with most of Grimm’s characterizations of the evidence, and

devotes a portion of its brief to a countering review of Ace’s training records. The State

asserts that the records from 2012 through July 2014 reflect that “Ace was tested 679 times

in his training history,” and it appears that, during those tests, “Ace gave false positive

alerts 16 times. . . . That equates to a mere 2 percent false-positive rate.” And, the State

argues, “Ace failed to alert to the presence of drugs 32 times, . . . which equates to a false-

negative rate of 4.7 percent.” Grimm disagrees with the State’s analysis of how well Ace

performed during his training classes.

       But, because our standard of appellate review requires us to view “the trial court’s

findings of fact, the evidence, and the inferences that may be drawn therefrom in the light

most favorable to the [prevailing] party,” Robinson, supra, 451 Md. at 108, we need not

respond to each item of evidence that Grimm highlights. It is sufficient for us to say that

there was competent evidence in the record that, when viewed in the light most favorable

to the prevailing party, supported the suppression court’s finding that Ace was a

sufficiently well-trained drug-sniffing dog that it was appropriate for Officer Keightley and

Sgt. Lamb to rely on Ace’s alert as an indication that there was a fair probability they would

find narcotics in Grimm’s vehicle.

D. Admission of Ace’s Post-Scan Certification

       Grimm’s final argument as to why we should reverse the ruling of the suppression

court is based upon the admission of evidence regarding the recertification of Ace four

months after the scan of his vehicle. Grimm asserts: “Whether Ace passes a certification

four months after the scan of Appellant’s vehicle is not relevant to an assessment of his

                                              26
reliability on the day of the scan . . . .” Grimm argues that the court committed reversible

error in admitting irrelevant evidence.

       The issue arose during the direct examination of Sgt. Davis, who testified that she

and other officers from the Montgomery County Police had participated in an evaluation

and certification of the Maryland Transportation Authority Police’s canine unit during

August 2014 (i.e., approximately four months after the scan of Grimm’s vehicle). When

the prosecutor offered documents relative to the August visit, defense counsel objected,

and the following colloquy transpired:

              [Counsel for Grimm]: Objection.

              THE COURT: Grounds?

              [Counsel for Grimm]: Relevance, Your Honor. These documents are
       all from August of 2014. The incident in question here happened on April
       19th, 2014. So this is months after the fact. So it’s just a question of
       relevance.

               THE COURT: I understand that, but it still relates to the overall
       training of the dog . . . . I’m going to overrule. I think it’s relevant. I mean,
       I think that the field performance and the training that they do after can be
       just as important as before. It confirms whether or not the dog still can do
       what the dog was trained to do or the dog can’t do what the dog was trained
       to do. So I think it can come in a couple different ways.

              [Counsel for Grimm]: Oh, I understand, Your Honor –

               THE COURT: I don’t know how much weight I’m going to give it . .
       . but in terms of admissibility I think it’s admissible for a couple of reasons.

       We review a question of whether evidence is legally relevant for legal error. State

v. Simms, 420 Md. 705, 725 (2011); Parker v. State, 408 Md. 428, 437 (2009).




                                              27
       Maryland Rule 5-401 defines “relevant evidence” to mean “evidence having any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” Here, a

primary issue for the suppression court to decide was whether Ace was a well-trained,

reliable dog on the date of the scan of Grimm’s vehicle. There was no dispute in the

testimony that Ace had been certified by the Maryland Transportation Authority Police,

and had been recertified many times, to be well-trained in the detection of heroin and other

narcotics. Yet, although Ace had been recertified in January 2014, Grimm was arguing at

the suppression hearing that Ace was no longer reliable in April 2014. Grimm’s attack

upon Ace’s reliability—despite the fact that his own expert had previously certified him as

reliable—was tantamount to arguing that Ace had somehow lost his ability to reliably

detect the odor of narcotics. Although, as the suppression court noted, the recertification in

August 2014 might be of limited weight in establishing whether Ace had lost the ability to

detect narcotics as of April 19, 2014, it was evidence that had some tendency to make it

improbable that Ace had suffered a loss of his olfactory sense, and consequently, this

evidence would rule out one potential argument or possible explanation as to why Ace

might have been less reliable on April 19, 2014, than he had been in January 2014. The

evidence was, therefore, not irrelevant as a matter of law, and the suppression court did not

err in admitting the evidence.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR   ANNE   ARUNDEL   COUNTY
                                           AFFIRMED. COSTS TO BE PAID BY
                                           APPELLANT.


                                             28
29